 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwest Regional Joint Board,Amalgamated Cloth-ingWorkers of America,AFL-CIOandFinesilverManufacturing Company.Case 23-CB- 1515February 20, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn December 19, 1974, Administrative Law JudgePeter E. Donnelly issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and itherebyis, dismissedin its entirety.IThe Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB544 (1950),enfd. 188 F.2d362 (C.A. 3, 1951).We havecarefully examined the record and find no basis for reversing his findings.a In dismissing the complaint herein,we rely solely onthe credibilityfindings madeby theAdministrative Law Judge.DECISIONSTATEMENT OP THE CASEPETERE.DoNNBLLY, Administrative Law Judge: Thechargehereinwas filed byFinesilverManufacturingCompany (herein calledCharging Party or Employer) onMay 3, 1974, and the complaintwas issuedby the GeneralCounsel of the National LaborRelationsBoard on August13, 1974,allegingthatSouthwest RegionalJoint Board,Amalgamated Clothing Workers of America, AFL-CIO,'herein calledRespondentorUnion, violated Section8(bXIXA) of the Act by threatening an employee. AnrJose Perales(International representative)and Paul Garza(Interna-tional organizer)wen individually named in the charge but were droppedfrom the complaint.aAll data referto 1974unless otherwise indicatedsThe General Counsel offered only the uncorroborated testimony ofRoan to establish the allegations of the complaint.answer thereto was timelyfiled byRespondenton August24, 1974.Pursuant to notice the hearingwas held beforethe AdministrativeLaw Judgeat San Antonio, Texas, onSeptember18, 1974.FINDINGS OF FACT1.EMPLOYER'SBUSINESSEmployer is a Texas corporation engaged in themanufacture of clothing with its principal office and plantfacilitiesat San Antonio, Texas. During the past 12 monthsEmployer sold and shipped goods valued at more than$50,000 from its San Antonio, Texas, facility to customerslocated at points outside the State of Texas. During thissame period Employer purchased goods valued at morethan $50,000 which goods were shipped to its San Antonio,Texas, facility directly from points outside the State ofTexas. The complaintalleges,the answer admits,and I findthat the Employer is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.LABORORGANIZATIONThe complaint alleges,Respondent in its answer admits,and I find that Respondent is a labor organization withinthe meaning of Section2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESThe complaintalleges thatRespondent violated Section8(bx1XA) of the Act through two of its agents bythreateningan employee that something could happen tohis car, or that something could happen to him and his wifeif he went to work.A.FactsSince about late March 1974,2 the Respondent has beenengaged inan effort toorganize some600 to 800employees at the Employer's San Antonio plant. It isundisputed thatJose Peralesand Paul Garza were active inthis campaignas agentsof the Respondent, particularly inthe solicitation of employees.JuanRosas,an employee of the Respondent, testified 3that sometimebetween April 11 and 15, at the lunch breakbetween noon and 12:30 p.m., Perales and Garza weresolicitingsome15 to 20 employees on the sidewalk outsidethe plant. Both were speaking in favor of the Union. Rosasapproached the group out of curiosity and voiced hisopinion that unions were ". . . only good for their ownbenefit." Perales spoke in favor of unions saying, insubstance, that they operated for the betterment ofemployees.Rosas testifiedthat henext metPerales the following dayjustas he wasgoing back into the plant after the noonlunch break.4 Justas Rosas was enteringthe plant Perales,who was in the company of another person, asked Rosas4However, on cross-examination it was disclosed that, in an affidavitgiven to counsel for the Employer, Roses set the date of this incident asApril 24. Thisaffidavit also states that both the threat by Perales and thethreatby Garzaoccurred on the same date,April 24, 1974,while in histestimony he assigned different dates to the two threats.216 NLRB No. 107 SOUTHWEST REGIONAL JOINT BOARD645how much money the ownersof the Company had givenhim for talkingabout the Company to whichRosasreplied,". . . if you already know why do you ask me?" ThenRosas was asked"What if anything did the man say whenyou told him that?" And he replied, "I don't know what hesaid because I went insideand I didn't hear him then."Shortlythereafter the following exchangetook placebetween counsel forthe General Counsel and thewitness:Q.Letme askitagain.Besidesthe discussionaboutFinesilverand money as you were going up thesteps was there anything elsesaid that youcan recall?A.He madea nice remarkabout my car and hesaid what a nice car I had.Q.What if anything did you say when that wasmentioned?A.All I answeredhim wasthank you.Q.Wasanything else said afterthat that you canremember?A.All-he toldme somethingcould happen to my,car.Q.that?A.What if anything did you say when he told youI didn't say anything,what could I say?Roses further testifiedthat on Wednesday, April 24, hewas crossing the streetto go to work at or about 7:40 or7:45 a.m. He was stoppedby Garza who asked him wherehe was going.-Rosas states that he ". . . cannotforget thatday becausethey touchon a pointthat hurt me very muchwhich wasmy wife." 5Rosastold him thathe was going towork.After some discussion Garza,accordingto Rosas,told him that if he wentto work ". . .something couldhappen. . ."to him or his wife.Rosas statesthat hethenbecame a little nervous and since he was not feeling welland was'going to see a doctor at 10:30 that day anyway, hewent homeand did notgo to work.The Respondent's account of the relevant factsdifferssubstantially from Rosas'account.While Perales agreesthat an incident did occur outside theplant in or about thesecond week inApril 1974,his recollection as to thespecificsof the conversationdo not fullysubstantiateRosas'testimony.As to the threat involving Rosas' car,Perales testified that he never threatenedRosas in any waynor did he ever tell him about something happening to hiscar. Indeed,Perales states that, apart from the meetingoutside the plant,he had no other conversation with Rosas.As tothe alleged threat to Rosas and hiswife by Garza,Garza testified that he has never spoken to Rosas.Respondent also called as a witnessErbeyRendon,financial secretary for MeatcuttersUnion Local 171. Thistestimony involved Rosas'credibility.Rendon stated thatRosas was discharged from a prior employer,GebhardtMexican Foods, for excessive absenteeism and filed agrievance thereonwithLocal 171.Pursuant to thegrievance the parties agreed to reinstate Rosas and he wasso notified by letter datedApril 30.Rosas called Rendon5This testimony is at some variance with his testimony on cross-examination regarding the date of the conversation with Garza inasmuch ason cross-examination he testified with respect to the April 24 date, that theonly date he remember was that it was Wednesday, but he did not say thedate.When asked what day of the month it was,he replied "On aaboutMay 6 and, during a conversation about hisreinstatement, Rosas said that he had some difficulty, withthe union. Rendon asked what it was and Rosas repliedthat he would rather ". . . skip on that. . . ." On June 5,Rendon was in the conference room at the Gebhardt plantwith Gloria Santos, chief shop steward and president ofLocal 171. Rosas came mto the room and asked somequestions about his backpay due from Gebhardt. Rosaswent on tosay thatFinesilverhad told him that theMeatcutterswere only trying to get him reinstated atGebhardt so that he would forget the charge against theRespondent and that he would be fired. Rendon deniedthis to him.Rosas also stated that he had been offered a supervisor'sjob by Finesilver and also that he had made an allegationto the effect that ". . . someone had threatened him thatwas not true and the reason that he did this was in fact thathe was highly mad at the Union, you know, because theUnion had done nothing for the individual."Rosas conceded that he did talk to Rendon about theallegationsof theinstant case,but ". . . only discussed twoor three words with him" and that he could not recall whenitwas.Rosas statesthat he did speak to Rendon bytelephone and told him that he wanted to discuss theUnion wanting to organize Finesilver, but not on thetelephone.Rosas further testified concerning the conversa-tion in the Gebhardt conference room,stating,inter alia,"They asked me if I was going to continue to work in theCompany with them or not. I told them I didn't know, Itold them I was working withMessrs.Finesilver and that ifI left that work I wasn't going to go to work with thembecause when they threatened me and my wife.Those werethe only words that I told them andnothing else.Then heasked me well, what kind of a union and I said I didn'tknow the union that was going to come in with Finesilverand I didn't know the names of the people. Those are thewords I told him. No more than that."B.Discussionand AnalysisDue to the conflicting testimony about the two threatsalleged in the complaint it is necessary to makecredibilityresolutions. The conflicts exist between testimony of Rosason the one hand,and the testimony of Perales,Garza, andRendon on the other.6In making the necessary credibilityresolutions I have taken into consideration the apparentinterests of the witnesses,the probabilities in light of otherevents, corroboration or lack of it, and consistencies orinconsistencies within the testimony of each witness andbetween the testimony of each and that of other witnesseswith similar apparent interests.In evaluating the credibility of Rosas'testimony ascompared to the testimony of Perales,Garza, and Rendon,I am constrained to conclude that the testimony of Perales,Garza,and Rendon is the more credible. Rosas was theonly witness called by the General Counsel to support theallegations of the complaint.Obviouslyhis testimony isWednesday in the month of April."When asked"What number day?' hereplied "I wasn't interested about the days, I was interested about my job."6 This does not imply that the testimony of Perales,Garza,and Rendonis in any way mutually corroborative since each testified as to separatematter. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDuncorroborated.Further,Rosas' testimony was, in myopinion,disjointed and inconsistent.For example,as notedabove,in a statement given to counsel for Employer, Rosasdescribes both the threat to hiscar byPerales and thethreat to himself and his wife by Garza as having happenedon the same date,April 24,while on direct examination hetestified that these incidents occurred on different dates.Again,while Rosas recalled with certainty the date of thethreat byGarzaasApril 24,on direct examination, hisrecollection becomescloudyand uncertain about the datewhen he was cross-examined.These are specific examplesgiving risetomyconclusion that Rosas'testimony wasunreliable and therefore less credible.Another consideration in my failure to credit Rosas isthe credited testimony of Rendon to the effect that Rosasadmitted to him that he had been untruthful as to theallegations of threats made against him at Finesilver andthat he made the allegations because he was mad at theunion for doing nothing for the individual.It should alsobe noted that I regard Rendon's testimony as inherentlymore credible since he has little apparent interest in thematter,apart from the fact that he is employed by a localr In agreement with the Respondent,Ifurther conclude that evenassuming the allegations of the complaint had been fully substantiated,remedial relief nevertheless would not be warranted. Such relief would dolittle if anything to effectuate the policies of the Act.In a unit of 600 to 800employees I would regard the two statements made to Roses as coercive,but, as having been made to a single employee in such a large unit, I wouldconsider the remarks as too insignificant and isolated to warrant remedialrelief.American FederationofMusicians, Local 76, AFL-CIO (Jimmyunionof anotherInternational union.This factor does not,inmy opinion, substantially detract from his credibility.Thus,IconcludethatRosastoldRendon that hisallegations of threats were untrue and Iconclude that theseinconsistent statements reflectadverselyon Rosas' credi-bility.Accordingly, since I donot creditRosas,and Rosas wasthe onlywitnessto testify in supportof the allegations, Iconclude thatnone of the allegationsof the complaint havebeen supportedby sufficient probativeevidence.?CONCLUSIONS OF LAWRespondent has not engagedin any conduct violative ofthe Act.Upon the foregoing findings of fact and conclusions oflaw, I hereby issue the following recommended:ORDERSThe complaint is dismissed in its entirety.Wakely Show),202 NLRB 620 (1973);Detroit PlasticMolding Co.,209NLRB 763 (1974).9 In the event no exceptions are filgd as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.